Exhibit 99.3 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) CASE NO. 2-05-BK-18689-RTB ) TFS-DI, INC. ) BUSINESS AND INDUSTRY ) MONTHLY OPERATING REPORT ) ) MONTH OF October, 2005 ) ) DATE PETITION FILED: 22-Sep-05 Debtor ) ) TAX PAYER ID NO. : 71-0926311 Nature of Debtor's Business:TFS-DI was a sales representative for Three-Five Systems, Inc. to sell display products and holder of distribution rights for Data International related products. DATE DISCLOSURE STATEMENT FILED 1/6/2006 DATE PLAN OF REORGANIZATION FILED 1/6/2006 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE. RESPONSIBLEPARTY: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOF RESPONSIBLE PARTY TITLE Carl H. Young, III 1/11/2006 PRINTED NAMEOF RESPONSIBLE PARTY DATE PREPARER: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOFPREPARER TITLE Carl H. Young, III 1/11/2006 PRINTED NAME OF PREPARER DATE PERSON TO CONTACT REGARDING THIS REPORT: Carl H. Young, III PHONE NUMBER: 480-607-2628 ADDRESS: 7702 E Doubletree Ranch Rd. Suite 300 Scottsdale AZ 85258 FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE Accounts for TFS-DI, Inc Year 2005 9/30/05 Tax 10/31/05 Tax Current Tax 9/30/05 Book 10/31/05 Book Current Book Balance Sheet Intangible Asset Taxable Cost 2,450,000 2,450,000 - 3,816,167 3,816,167 - Accumulated Depreciation Depreciation (270,000) (270,835) - (1,682,401) (1,682,401) - Net Intangible Asset Net 2,179,166 2,179,166 - 2,133,766 2,133,766 - Right not paid 1,366,167 1,366,167 - Org Costs - Total Assets 3,545,333 3,545,333 - 2,133,766 2,133,766 - Amount owing to Parent 1,997,189 1,997,189 - 1,997,189 1,997,189 - Note Payable ST 1,481,000 1,481,000 - 1,481,000 1,481,000 - Note Payable LT - Capital 100 100 - 100 100 - Accumulated Profits 67,044 67,044 - (1,344,523) (1,344,523) - Total Liabilities & Equity 3,545,332 3,545,332 - 2,133,765 2,133,765 - Current Current Income Statement YTD 9/30/05 YTD 10/31/05 Month YTD 9/30/05 YTD 10/31/05 Month Sales Commission 146,104 146,104 - 146,104 146,104 - Costs Salaries 54,549 54,549 - 54,549 54,549 - Benefits 8,728 8,728 - 8,728 8,728 - Office Lease 14,877 14,877 - 14,877 14,877 - Communications/MIS 15,000 15,000 - 15,000 15,000 - Office Supplies 750 750 - 750 750 - Travel 2,250 2,250 - 2,250 2,250 - Amortization of Intangible 40,834 40,834 - 129,415 129,415 - Interest 611 611 - 611 611 - Total Costs for profit calc 138,798 138,798 - 226,180 226,180 - Net Profit for Year 7,305 7,305 - (80,077) (80,077) -
